Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant’s arguments, see amendment, filed on May 17, 2022, with respect to the rejection of claims 1-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph have been fully considered and are acceptable.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-29 are now pending in the application. 
Allowance
Claims 1-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 8, 15, 22 and 29: Poole et al. (U.S. Patent No. 10,288,753, hereon Poole) discloses a method of compensating for source signature effects in seismic data. The method includes a step of receiving seismic data recorded with a receiver; a step of receiving source data of the seismic waves generated by the moving source; a step of receiving position data of the source while generating the seismic waves; a step of determining a transform operator using the source data, the position data, and a selected domain-transform operator; a step of determining a seismic model by mathematically optimizing a relationship between the transform and the seismic data; and a step of compensating for the source signature effects in the seismic data using the seismic model. A method for generating an image of a subsurface of a geographical area using seismic data includes compensating the seismic data for source signature effects using a model which assumes a moving, non-impulsive source (see Poole, Abstract). 
The instant claim is mainly focused on image of subterranean formation located beneath a body of water and implements a different approach where “time forwarding each reverse-time receiver-motion-corrected down-going pressure wavefield and receiver-motion-corrected up-going pressure wavefield, and then extrapolating at least one of the receiver-motion-corrected up-going pressure and the receiver-motion-corrected down-going pressure wavefields to location of a static observation level; and generating an image of the subterranean formation based at least in part on the receiver-motion-corrected up-going pressure wavefield and receiver-motion-corrected down-going pressure wavefield.”  The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857